Citation Nr: 1455569	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for congestive heart failure.  

3.  Entitlement to service connection for pulmonary hypertension.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1971.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2011 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in October 2013.  


FINDINGS OF FACT

1.  A respiratory, heart or renal disorder, including COPD, pulmonary hypertension, congestive heart failure or diabetes mellitus was not present in service or until many years after service, and there is no competent medical evidence of a causal connection between the Veteran's current COPD, pulmonary hypertension, congestive heart failure or diabetes mellitus and service or any incident therein.  

2.  The Veteran's countable annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected disability pension.  


CONCLUSIONS OF LAW

1.  The Veteran does not have COPD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

2.  The Veteran does not have pulmonary hypertension due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

3.  The Veteran does not have congestive heart failure due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

4.  The Veteran does not have diabetes mellitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

5.  The Veteran's income exceeds the limit for receiving nonservice-connected pension.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  The Veteran's Virtual VA have also been reviewed.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease which would support incurrence of a disability in service or on a presumptive basis.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Service Connection:  In General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The Veteran contends that he reported a history of fleeting chest pains on his service enlistment examination and believes that his current heart problems were aggravated by service.  At a hearing before the undersigned in October 2013, the Veteran testified that he believed that his current medical problems were due to exposure to paint fumes, turpentine and other solvents that he used on a regular basis in the performance of his military duties.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of any current pulmonary, cardiovascular or renal disorders may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the evidence showed that the Veteran reported a history of fleeting chest pains on a pre-induction examination in November 1969.  However, no pertinent abnormalities were noted on examination at that time.  The Veteran's lungs and chest, heart, vascular system and endocrine system were normal, and all diagnostic and clinical findings, including urinalysis for sugar and albumin and a chest x-ray study were negative.  Similarly, the STRs showed no pertinent complaints, treatment, abnormalities or diagnosis for any pulmonary, heart or renal problems in service, including at the time of his service separation examination in March 1971.  His separation examination showed all pertinent body systems were normal, and all laboratory findings, including urinalysis and a chest x-ray study were negative.  

The evidence showed that the Veteran was first treated for chest pains at a private hospital in April 1999.  At that time, the Veteran reported a history of hypertension, dilated cardiomyopathy, alcohol abuse and smoking (the Veteran later reported that he stopped smoking and drinking in 1998; see January 2007 Chesterfield General hospital report.)  The diagnoses at discharge included congestive heart failure, hypertension and non-ischemic dilated cardiomyopathy.  

When seen by VA in January 2002, the Veteran reported that he was diagnosed with diabetes mellitus in March 2001.  Additional VA treatment records showed moderate ventilator disease (OVD) on pulmonary function studies in June 2006, suggestive of possible COPD.  

In this case, while the Veteran reported a history of fleeting chest pain at the time he was examined and accepted for military service in 1969, he was not shown to have a cardiovascular or respiratory disability.  Therefore, he is presumed to have been in good health at the time of service enlistment.  

Furthermore, the STRs showed no complaints, treatment, abnormalities or diagnosis for any cardiovascular, respiratory or renal problems in service or within one year of discharge from service.  The first evidence of any cardiovascular or respiratory disorder was in 1999, some 28 years after his discharge from service.  While the Veteran testified that he never worked in any type of job that might have exposed him to hazardous substances or toxic chemicals since service, he reported on his claim for Social Security disability in February 2008, that he worked as a laboratory technician from 1972 to 2006, and that his job involved weighing dyes and chemicals.  The record also showed that he was a longtime smoker and quit in 1998, around the time that his heart and respiratory problems began.  In any event, the objective evidence does not show any evidence of a cardiovascular, respiratory or renal disease until nearly three decades or more after his discharge from service.  While the Veteran believes that his current disabilities are related to service, he has not provided any competent medical evidence to support his assertions.  

As there was no evidence of respiratory, cardiovascular or renal problems in service or evidence of cardiovascular-renal disease, hypertension or diabetes mellitus within one year of discharge, and no competent evidence relating any current claimed disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Pension

As will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA obtained the financial information needed to determine whether his yearly countable income exceeds the MAPR.  

Improved nonservice-connected pension is a benefit available to a veteran if: the veteran is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's MAPR, may reduce a veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  

Payments of any kind and from any source is counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  The Veteran has one dependent, his wife.  In this case, the Veteran would be eligible for improved pension if his countable family income is less than $15,493.  

Here, the RO found that, based on financial information submitted in conjunction with the Veteran's November 2010 application for VA pension benefits, his monthly income of $1,391.00 - for a total annual income of $16,692.00, exceeded the MAPR of $15,493.00 for a Veteran with a spouse or child.  Parenthetically, the Board notes that while the Veteran reported that his wife did not receive any income, she testified at the hearing in 2013, that she was gainfully employed.  Thus, it would appear that the financial information provided by the Veteran was factually inaccurate and that his actual accountable income more than exceeded the MAPR.  

Inasmuch as the Veteran's annual income clearly exceeded the income limit established by the MAPR, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension.  Accordingly, his claim must be denied.  



ORDER

Service connection for COPD is denied.  

Service connection for congestive heart failure is denied.  

Service connection for pulmonary hypertension is denied.  

Service connection for diabetes mellitus is denied.  

The Veteran's net worth constitutes a bar to payment of pension benefits.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


